[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] RULING ON MOTION TO OPEN
It is agreed by the parties and, somewhat red-faced, by the court, that only 25% of the insurance overhead payments should have been awarded. This amounts to a reduction, as further agreed by the parties, of $7,839 for the period of time up to September 30, 1997, and a further reduction of $3,396 in the compounding up to July 30, 2001, for a total reduction of $11,235. The motion to open (perhaps functionally a motion to correct) is therefore granted in part and a corrected judgment of $599,489.32 may be entered.
I decline to revise the judgment further. The reserve of $100,000 was not applied to the 1994 year because the distribution was made in that calendar year, albeit in the second half, and the reserve itself is at best an approximation, which even hypothetically would not always have remained precisely at $100,000 as expenses were perhaps paid from it. These factors tend to even out. Similarly, I did not include interest on the reserve, which likely would have been considerably less than 10% in any event (and only 25% of which could have been awarded), because this item was not specifically argued and because the approximate and hypothetical nature of the reserve itself renders the issue de minimis, in the context of the case.
Beach, J.